DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on April 29, 2022.
The application has been amended as follows:

1. (original): An impingement insert for a turbomachine component, the impingement insert comprising:
a triple-walled structure having a central wall, an inner peripheral wall and an outer peripheral wall, and comprising a central channel formed at an inner surface of the central wall, an inner channel formed between an outer surface of the central wall and an inner surface of the inner peripheral wall, a middle channel formed between the outer surface of the inner peripheral wall and the inner surface of the outer peripheral wall, and an outer channel formed at an outer surface of the outer peripheral wall;
a plurality of impingement cooling holes formed in the outer peripheral wall and configured to eject impingement jets into the outer channel, the impingement jets being formed of cooling air of the middle channel;
at least one supply duct fluidly connecting the central channel and the middle channel and configured to supply cooling air from the central channel to the middle channel; and
at least one extraction duct extending between the outer peripheral wall and the inner peripheral wall across the middle channel, and comprising an inlet at the outer channel, and an outlet at the inner channel, for extracting cooling air from the outer channel into the inner channel.  

2. (currently amended): The impingement insert according to claim 1,
2Serial No.: 17/149,615Attorney Docket No.: 40011-1067wherein a size of an inlet and/or an outlet of the at least one extraction duct is larger than a size of the impingement cooling holes; and/or
wherein a size of an inlet of the at least one supply duct and/or an outlet of the  at least one supply duct is larger than a size of the impingement cooling holes; and/or
wherein a size of the inlet of the at least one supply duct and/or the outlet of the at least one supply duct is larger than a size of the inlet and/or the outlet of the at least one extraction duct.
  
3. (original): The impingement insert according to claim 1, wherein the outer peripheral wall has a corrugated shape comprising a plurality of recesses extending in a direction away from the inner peripheral wall, and one or more protrusions intervening the recesses;
wherein one or more of the impingement cooling holes are provided in at least one of the recesses.
  
4. (original): The impingement insert according to claim 3, wherein the inlet of the extraction duct is positioned at one of the one or more protrusions.  

5. (original): The impingement insert according to claim 1, wherein the triple-walled structure comprises a main outlet for the cooling air, and wherein the main outlet is an outlet of the inner channel.
  
6. (original): The impingement insert according to claim 1, wherein the triple-walled structure comprises at least one main inlet for the cooling air, and wherein the at least one main inlet is an inlet of the central channel.  

7. (original): The impingement insert according to claim 6, wherein the triple-walled structure is configured such that the cooling air received into the central channel via the at least one main inlet is supplied to the middle channel via the at least one supply duct, then ejected from the middle channel into the outer channel as impingement jets via the impingement cooling holes, and then is extracted from the outer channel into the inner channel via the extraction duct.  

8. (currently amended): The impingement insert according to claim 6, wherein the at least one main inlet is disposed at a top side and/or a bottom side of the central channel, the top side and the bottom side being spaced apart along a longitudinal direction of the impingement insert, such that the cooling air flows through the central channel along the longitudinal direction.  

9. (currently amended): The impingement insert according to claim 6, wherein the at least one main inlet is disposed at a lateral side of the central channel, the lateral side extending parallel to a longitudinal direction of the impingement insert, such that the cooling air flows through the central channel perpendicular to the longitudinal direction.  

10. (currently amended): The impingement insert according to claim 1, wherein the extraction duct is aerodynamically shaped with respect to a flow of the cooling air flowing through the middle channel; and/or
wherein the at least one supply duct is aerodynamically shaped with respect to a flow of the cooling air flowing through the inner channel; and/or 
a cross-section of the extraction duct has one of a round shape, oval shape and/or an elliptical shape.  

11. (currently amended): The impingement insert according to claim 1, comprising a downstream part, wherein the downstream part comprises:
a double-walled structure having an inner wall and an outer wall defining a downstream inner channel formed at an inner surface of the inner wall, a downstream outer channel formed at an outer surface of the outer wall, and a downstream middle channel formed between the inner surface of the outer wall and the outer surface of the inner wall; and
a plurality of impingement cooling holes formed in the outer wall and configured to eject impingement jets into the downstream outer channel, the impingement jets being formed of cooling air of the downstream middle channel;
wherein a main outlet of the triple-walled structure is fluidly connected to a main inlet of the downstream part, and wherein the of the downstream part is an inlet of the downstream middle channel.  

12. (original): The impingement insert according to claim 11, wherein the downstream part comprises at least one downstream extraction duct extending between the outer wall of the downstream part and the inner wall of the downstream part across the downstream middle channel, and comprising an inlet at the downstream outer channel, and an outlet at the downstream inner channel, for extracting cooling air from the downstream outer channel into the downstream inner channel.  

13. (previously presented): A turbomachine component for a gas turbine, the turbomachine component comprising:
an airfoil having an airfoil wall defining an internal space of the airfoil;
5Serial No.: 17/149,615Attorney Docket No.: 40011-1067at least one cooling channel formed in the internal space of the airfoil; and
an impingement insert inserted in the cooling channel, wherein the impingement insert is according to claim 1, and wherein the outer channel is defined between the outer surface of the outer peripheral wall and an inner surface of the airfoil wall.  

14. (currently amended): The turbomachine component according to claim 13, wherein the inner surface of the airfoil wall comprises extraction guides protruding from the inner surface of the airfoil wall towards the outer surface of the outer peripheral wall and configured to guide the cooling air, after having impinged onto the inner surface of the airfoil wall, towards an inlet of the of the extraction duct.  

15. (currently amended): The turbomachine component according to claim 13,
wherein a size of an inlet and/or an outlet of the at least one extraction duct is larger than a size of the impingement cooling holes; and/or
wherein a size of an inlet of the at least one supply duct and/or an outlet of the at least one supply duct is larger than a size of the impingement cooling holes; and/or
wherein a size of the at least one supply duct and/or the at least one supply duct is larger than a size of the inlet and/or the outlet of the at least one extraction duct.  

16. (original): The turbomachine component according to claim 13, wherein the outer peripheral wall has a corrugated shape comprising a plurality of recesses extending in a direction away from the inner peripheral wall, and one or more protrusions intervening the recesses; 6Serial No.: 17/149,615Attorney Docket No.: 40011-1067 
wherein one or more of the impingement cooling holes are provided in at least one of the recesses.  

17. (currently amended): The turbomachine component according to claim 16, wherein an inlet of the extraction duct is positioned at one of the one or more protrusions.  

18. (original): The turbomachine component according to claim 13, wherein the triple-walled structure comprises at least one main inlet for the cooling air, and wherein the at least one main inlet is an inlet of the central channel.  

19. (original): The turbomachine component according to claim 18, wherein the triple-walled structure is con-figured such that the cooling air received into the central channel via the at least one main inlet is supplied to the middle channel via the at least one supply duct, then ejected from the middle channel into the outer channel as impingement jets via the impingement cooling holes, and then is extracted from the outer channel into the inner channel via the extraction duct.  

20. (original): A gas turbine comprising a turbomachine component, wherein the turbomachine component is according to claim 13.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for the reasons discussed in the non-final rejection of January 4, 2022 on pages 3-4.  The examiner’s amendments clarify the antecedent basis for several terms in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745